Citation Nr: 0601183	
Decision Date: 01/17/06    Archive Date: 01/31/06	

DOCKET NO.  01-05 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder. 

2.  Entitlement to service connection for a cervical spine 
disorder. 

3.  Entitlement to service connection for a right wrist 
disorder. 

4.  Entitlement to service connection for a left knee 
disorder. 

5.  Entitlement to service connection for a left ankle 
disorder. 

6.  Entitlement to service connection for a headache 
disorder. 

7.  Entitlement to service connection for hearing loss. 

8.  Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Offices in Columbia, South 
Carolina, and Montgomery, Alabama, that denied the benefits 
sought on appeal.  (The veteran subsequently relocated to the 
jurisdiction of the RO in Little Rock, Arkansas.)  The 
veteran, who had active service, reportedly from January 1979 
to November 1990, appealed those decisions to the BVA, and 
the case was referred to the Board for appellate review.

In November 1991, the veteran filed a claim for service 
connection for a bipolar disorder.  A rating decision dated 
in May 1992 addressed and denied the veteran's claim for 
service connection.  However, it does not appear that the 
veteran was notified of the denial of service connection for 
a bipolar disorder, but rather notified him of the denial of 
service connection for post-traumatic stress disorder and a 
neurosis.  Since the veteran was never notified of the denial 
of service connection for a bipolar disorder, the Board will 
address this claim without regard to the May 1992 rating 
decision.  

The issues of entitlement to service connection for a lumbar 
spine disorder, a cervical spine disorder, a right wrist 
disorder, a headache disorder, hearing loss and a bipolar 
disorder will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this portion of the veteran's appeal has been 
obtained.

2.  Service medical records contain no evidence of a left 
knee disorder, and any currently diagnosed left knee disorder 
is not shown to be causally or etiologically related to 
service.

3.  Service medical records contain no evidence of a left 
ankle disorder, and any currently diagnosed left ankle 
disorder is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2005). 

2.  A left ankle disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
provides, among other things, that the VA will make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires that VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  This notification obligation was 
accomplished by way of letters from the RO to the veteran 
dated in September 2003, January 2004 and July 2005.  Those 
letters effectively satisfy the notification requirements of 
the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) Informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
he was expected to provide and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claims.  

The VCAA letters were provided to the veteran after the 
initial unfavorable decision in this case, contrary to the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  However, in another case regarding the timing of 
the VCAA notice, the United States Court of Appeals for 
Veterans Claims (Court) held that in such situations the 
veteran has a right to a VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Following the January 2004 VCAA 
letter, additional evidence was associated with the claims 
file and was considered by the RO.  Thereafter, an October 
2004 Supplemental Statement of the Case informed the veteran 
of the continuation of the denial of the benefits sought on 
appeal.  The RO issued an additional VCAA letter in July 
2005, and in October 2005 the veteran's attorney indicated 
that he would submit a statement within 30 days.  No further 
submission was received from the veteran or his attorney.  
Therefore, no further review by the RO was necessary and the 
case was forwarded to the Board for appellate review.  This 
would appear to satisfy the notification requirements of the 
VCAA.  

In his December 2004 Substantive Appeal, the veteran through 
counsel argued that in addition to being entitled to service 
connection for the disorders at issue and alleging that the 
RO did not follow "correct legal standards," "[t]he RO 
failed to comply" with the VCAA.  The veteran through 
counsel made no specific allegation in this regard.  

As noted, in addition to previous letters, the veteran was 
advised by letter dated in July 2005 (i.e., subsequent to 
receipt of his substantive appeal) of the evidence which 
would substantiate his claim.  As also is noted, 
approximately three months subsequent to the July 2005 
letter, the veteran through counsel advised the RO that he 
would submit a further statement in support of his appeal 
within 30 days.  There was no letter forthcoming.

Before the Court, it has been held that a generalized 
assertion of failure to comply with the VCAA is insufficient.  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005) ("we 
conclude that in the section 5103(a) notice context an 
appellant generally must identify, with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain . . . had the Secretary fulfilled his notice 
obligations; further, an appellant must also assert, again 
with considerable specificity, how the lack of notice and 
evidence affected the essential fairness of the 
adjudication.")  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Reiterating, while the Mayfield decision dealt with a VCAA-
based challenged before the Court, in light of the 
correspondence discussed above which fully advised the 
veteran of what was required to substantiate his claim, his 
bare contention of VA's failure to comply with the VCAA is 
without merit.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The veteran's 
service medical records have been obtained and are associated 
with the claims file.  In addition, records from the Social 
Security Administration have been obtained with regard to the 
claim at issue, and the veteran through counsel submitted 
private and VA medical records in support of the veteran's 
claims.  While the veteran has not been afforded a VA 
examination in connection with his claims for service 
connection for left knee and left ankle disorders, such an 
examination is not necessary in connection with those claims.

Under the VCAA, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent medical 
evidence of a currently diagnosed disability or persistent or 
recurrent symptoms of a disability; (2) establishes that the 
veteran suffered an event, injury, or disease in service; and 
(3) indicates that the claimed disability or symptoms may be 
associated with an established event, injury or disease in 
service or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4).  

In this case, there is no evidence that the veteran suffered 
an event, injury or disease in service that resulted in any 
currently diagnosed left knee or left ankle disorders, nor is 
there any competent medical evidence that any currently 
diagnosed left knee and left ankle disorders are in any way 
associated with an established event, injury or disease in 
service.  In this circumstance, there is no duty on the part 
of the VA to provide a medical examination, because as in 
Wells v. Principi, 236 F.3d 1381 (Fed. Cir. 2000), the 
appellant has been advised of the need to submit competent 
medical evidence indicating that he has the disorders in 
question, and further substantiating evidence suggestive of a 
link between his service and his current disorders, if shown.  
The veteran has not done so in this case, and no evidence 
thus supportive has otherwise been obtained.  

Here, as in Wells, the record as a whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent medical evidence 
to suggest that any left knee or left ankle disorders are 
related to the veteran's service.  Given these matters of 
record, there is no competent evidence that "the disability 
or symptoms may be associated with the claimed act of 
military
 . . . service."  38 U.S.C.A. § 5103A(d).  As will be further 
explained below, in the absence of corroborating evidence 
establishing that the veteran suffered an event, injury or 
disease in service, a current examination could do no more 
than speculate that a currently diagnosed disorder was 
related to service.  Under the circumstances, the Board 
believes that a VA examination is unnecessary and will 
address the merits of the veteran's claims for service 
connection for left knee and left ankle disorders.

The Merits of the Claims -
Service Connection for Left Knee and Left Ankle Disorders

The veteran essentially contends that he has left knee and 
left ankle disorders that are related to service.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  A review of the evidence of record 
discloses that the veteran's service medical records do not 
disclose the presence of any chronic disorder of either the 
left knee or left ankle during service.  In addition, a 
review of post service medical records fails to disclose the 
presence of any left knee or left ankle disorders that are 
causally or etiologically related to service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).   
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's service medical records contain no evidence of 
any complaints, treatment or diagnosis pertaining to the left 
knee.  Those records show that the veteran was seen for 
complaints associated with his right knee, but those records 
are completely silent as to any complaints, treatment or 
diagnosis pertaining to the left knee.  A periodic physical 
examination performed in May 1989 discloses that clinical 
evaluation of the lower extremities was normal.

Similarly, while the veteran's service medical records showed 
that a history of a left ankle sprain was noted on the 
January 1979 physical examination performed upon entry into 
service, no actual left ankle disability was diagnosed.  
Service medical records also showed that in February 1986 the 
veteran was seen with complaints of an infection of a blister 
of his left ankle that had been present approximately two 
months and had not been improving following appropriate 
treatment and a temporary physical profile of two weeks, 
those records contained no further reference to any 
abnormalities of the left ankle.  As such, the veteran's 
service medical records offer no support to the veteran's 
claim for service connection for left knee and left ankle 
disorders.

Furthermore, medical records dated following separation from 
service, including private and VA medical records also fail 
to provide any support for the veteran's claim.  In 
particular, these records fail to disclose both the presence 
of left knee and left ankle disorders and any competent 
medical evidence which suggests a relationship between any 
currently diagnosed left knee or left ankle disorders and 
service.  A private medical record dated in July 1995 does 
showed that the veteran was involved in a motor vehicle 
accident in which he sustained an injury to his left knee 
when it hit the steering column of the vehicle.  No past 
history pertaining to the knee was noted, and following the 
examination the assessment was left knee post traumatic 
chondromalacia of the patella that was doubtful for a 
meniscal tear.  

An additional private medical record dated in March 2002 
showed the veteran was seen with complaints of left knee 
pain, and at that time the veteran related that he had hurt 
his left knee three years ago when he fell 30 feet from a 
ladder.  None of those records, or any of the other private 
and other medical records available for review contained any 
indication that a currently diagnosed left knee disorder is 
in any way related to service.  

With respect to the veteran's left ankle, the medical records 
dated following the veteran's separation from service do not 
appear to contain evidence of a current disability, and those 
records clearly contain no opinion of a relationship between 
any left knee disorder that may be present and any incident 
of service.

As noted above, the veteran and through his counsel were 
advised of the need to submit medical evidence demonstrating 
both a current disorder of the left knee and left ankle, as 
well as medical evidence demonstrating a nexus between a 
current disorder and service by way of the VCAA letters 
provided to them, but failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran and his attorney were clearly advised in the 
letters provided to them in September 2003, January 2004 and 
July 2005 of the need to submit medical evidence of a current 
disability and evidence of a relationship between a current 
disability and an injury, disease or event in service.  

While the veteran is of the opinion that he currently has 
left knee and left ankle disorders that are related to 
service, as a layperson, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the diagnosis or etiology of a medical disorder.  Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

Accordingly, the Board concludes that service connection for 
left knee and left ankle disorders is not established in the 
absence of competent medical evidence demonstrating a current 
disorder and a relationship between a current disorder and 
service.





ORDER

Service connection for a left knee disorder is denied.

Service connection for a left ankle disorder is denied.


REMAND

A preliminary review of the record with respect to the 
veteran's remaining claims for service connection discloses a 
need for further development prior to final appellate review.  
The veteran has not been afforded VA examinations in 
connection with his remaining claims.  Under the facts and 
circumstances in this case, VA's duty to assist includes 
providing a VA examination in connection with the veteran's 
claims for service connection for a back disorder, a neck 
disorder, a right wrist disorder, a headache disorder, 
hearing loss and a bipolar disorder.  In addition, with 
respect to the claim for service connection for a bipolar 
disorder, it appears that there are additional private 
medical records that need be obtained in order to fairly 
decide the veteran's claim.

With respect to the claims for service connection for back, 
neck and right wrist disorders, the veteran's service medical 
records contain numerous references to pertinent complaints, 
and medical records dated following separation from service 
also contain references to complaints associated with the 
back, neck and right wrist.  Furthermore, with respect to the 
veteran's right wrist, when the veteran was examined in 
January 1979 in connection with his entry into service, he 
reported that he had fractured his right wrist at the age of 
12 and old healed fractures of the midshaft of the right 
radius and ulna were noted on the physical examination.  

Thus, one of the medical questions presented in connection 
with the claim for service connection for a right wrist 
disorder is whether the veteran entered active service with a 
preexisting right wrist disability, and whether there was any 
increase in severity of the preexisting disability, or 
whether the symptomatology shown in service medical records 
represented an independent disability or a superimposed 
injury or disease.

With respect to the veteran's claim for service connection 
for a headache disorder, the veteran's service medical 
records show that the veteran was seen on more than one 
occasion for complaints of headaches, which were variously 
classified.  For example, following a January 1987 neurology 
consultation the assessment was probable muscle contraction 
headaches with one 30-minute episode that sounded like a 
migraine.  However, a record dated in March 1990 contained an 
impression of  probable classic migraine headaches.  Medical 
records dated following separation from service contain 
additional references to headaches, but it is unclear whether 
the veteran has a chronic headache disorder, and if so, 
whether it was related to the symptomatology shown in service 
medical records.  

As for the veteran's claim for service connection for a 
hearing loss, the veteran's service medical records contained 
numerous audiological evaluations and a periodic physical 
examination performed in May 1989 noted the presence of a 
moderate high-frequency hearing loss, bilaterally.  However, 
the disability manifested at that time did not meet the 
criteria for a hearing loss disability under 38 C.F.R. 
§ 3.385.  Therefore, a VA examination is necessary to 
ascertain whether the veteran currently has a hearing loss 
disability which satisfies the VA definition of a hearing 
loss disability, and if so, whether that hearing loss is 
related to service.

Lastly, with respect to the veteran's claimed service 
connection for a bipolar disorder, the veteran's service 
medical records contain evidence of psychiatric 
symptomatology.  While much of that symptomatology appears to 
be related to alcohol use and abuse, a record dated in 
November 1979, early in the veteran's period of service noted 
the presence of an anxiety neurosis secondary to borderline 
immature personality disorder manifested in multifarious 
psychophysiologic symptomatology.  In considering the 
veteran's claim for service connection for bipolar disorder 
in the May 1992 rating decision, the RO concluded that the 
veteran had a psychiatric disorder that preexisted service 
and was not aggravated during service.  This was apparently 
based on a private psychiatric evaluation performed in July 
1990, while the veteran was in service, in which he reported 
a suicide attempt at age 17 and treatment at an outpatient 
clinic for approximately six months.  

While the veteran has clearly been diagnosed as having a 
bipolar disorder in addition to the delayed post-traumatic 
stress disorder diagnosed following the July 1990 private 
psychiatric evaluation, it is unclear whether there is any 
relationship between that symptomatology and the veteran's 
preservice psychiatric treatment.  It is also unclear whether 
the veteran actually entered service with a preexisting 
psychiatric disorder, since the January 1979 entrance 
physical examination notes the presence of no such disorder, 
or whether the psychiatric symptomatology manifested during 
and following service are related.  A psychiatric examination 
should be conducted to resolve this issue.  

The Board also notes that the decision from the Social 
Security Administration awarding the veteran the disability 
benefits and the medical records associated with that 
decision made reference to an evaluation performed by Otto J. 
Arnoscht, Ph.D., which made reference to a nervous breakdown 
in 1991 and subsequent hospitalizations for treatment.  
Records from Dr. Arnoscht make reference to treatment in 
psychiatric units located in South Carolina and Florida, but 
those records do not appear to be associated with the claims 
file and are clearly relevant to the veteran's claim. 

For the reasons that are stated above, this case is being 
returned to the RO via the Appeals Management Center in 
Washington, D.C., and the veteran will be notified when 
further action on his part is necessary.  Accordingly, this 
case is REMANDED for the following actions:

1.  The veteran should be contacted and 
requested to provide an authorization for 
release of medical records to permit the 
RO to obtain records of psychiatric 
treatment the veteran received prior to 
service at age 18 and the records of 
psychiatric hospitalizations in 1991 
following separation from service.



2.  The veteran should be requested to 
indicate whether there are any other 
treatment records that pertain to his 
claims for service connection for lumbar 
spine, cervical spine, right wrist, 
migraine, hearing loss and psychiatric 
disorders that have not been obtained 
that the veteran wishes to have 
considered in connection with these 
claims.  If the veteran indicates that 
there are additional private or VA 
medical records that are not associated 
with the claims file, the RO should 
obtain and associate those records with 
the claims file.

3.  The veteran should be afforded an 
examination of his lumbar spine, cervical 
spine and right wrist to ascertain the 
nature and etiology of all disorders that 
may be present.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly the veteran's service 
medical records, and following this 
review and the examination offer comments 
and an opinion as to whether the veteran 
has any lumbar spine, cervical spine or 
right wrist disorders that are causally 
or etiologically related to the 
symptomatology shown in the veteran's 
service medical records.  With respect to 
the right wrist, the examiner is 
requested to state whether the veteran 
entered service with a preexisting right 
wrist disability, and if so, whether the 
preexisting right wrist disorder 
underwent an increase in severity during 
service.  If the veteran had a 
preexisting right wrist disorder that 
increased in severity during service, the 
examiner is further requested to offer 
comments as to whether that increase 


was due to the natural progress of the 
disability.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability reviewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

4.  The veteran should be afforded an 
examination to determine the nature and 
etiology of any headache disorder that 
may be present.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly the veteran's service 
medical records, and following this 
review and the examination offer comments 
and an opinion as to whether the veteran 
currently has a headache disorder that is 
causally or etiologically related to the 
symptomatology found in service medical 
records.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability reviewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.




5.  The veteran should be afforded an 
audiological examination to ascertain the 
nature and etiology of any hearing loss 
that may be present.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
following this review and the 
examination, offer comments and an 
opinion as to whether any currently 
diagnosed hearing loss is causally or 
etiologically related to the hearing loss 
shown during service.  A clear rationale 
for all opinions would be helpful, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the veteran.  
Since it is important "that each 
disability reviewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

6.  After the development requested in 
the first paragraph has been completed, 
the veteran should be afforded a 
psychiatric examination to ascertain the 
nature and etiology of any psychiatric 
disorder that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly the veteran's service 
medical records and any medical records 
pertaining to psychiatric treatment prior 
to and immediately following service, and 
offer comments and an opinion as to 
whether any currently diagnosed 
psychiatric disorder is causally or 
etiologically related to service.  In 
doing so, the examiner is requested to 
offer comments and an opinion as to 
whether the veteran entered service with 
a preexisting psychiatric disorder, and 
if so, whether the preexisting 
psychiatric disorder underwent an 
increase in severity during service.  If 
the veteran had a psychiatric disorder 
that preexisted service that underwent an 
increase in severity during service, the 
examiner is requested to indicate whether 
the increase in severity during service 
represented the natural progress of the 
disability.  If the veteran did not enter 
service with a preexisting psychiatric 
disorder, the examiner should offer 
comments and an opinion as to whether any 
currently diagnosed psychiatric disorder 
is related to the symptomatology shown in 
the service medical records.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability reviewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


